DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4 and 7-8 are objected to because of the following informalities:  
Re. Cl. 1, Line 3, the phrase “with column wall” is grammatically incorrect and should read “with a column wall”
Re. Cl. 1, Line 4, the word “with” is repeated.  One of the terms should be deleted.
Re. Cl. 1, Line 6, the phrase “is movably sleeves” is grammatically incorrect and should read “is movable sleeved”
Re. Cl. 1, Line 7, the term “out side” should be “outside”
Re. Cl. 1, Line 8, the phrase “is spirally fall down” is grammatically incorrect and should read “spirally falls down”
Re. Cl. 4, Line 4, the limitation “a foot buckle” should be “the foot buckle” since it is already established.
Re. Cl. 7, Line 3, the phrase “opposited two ends” is grammatically incorrect and should read “opposite two ends”
Re. Cl. 7, Line 3, the term “said fixing block” should read “a fixing block” since it is not previously established
Re. Cl. 8, Line 4, the term “limit slot” should read “limiting slot” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivey US 2016/0366501 (hereinafter Ivey).
Re. Cl. 1, Ivey discloses: A wall top fixing device (Fig. 1) for easy installation and disassembly includes a frame (104, Fig. 1) and at least one clamping member (one of the 116s, Fig. 1) arranged on said frame (see Fig. 1), wherein said frame is provided with at least one hollow foot post (see Fig. 5, created by 518 and 520) with column wall (see Fig. 5), said column wall is longitudinally provided with with a spiral lifting chute (see Fig. 5, created by bottom surface of 114 and space between 518,520 Fig. 1-5) passing through said column wall (see Fig. 1-5), and said clamping member passes through said spiral lifting chute (see Fig. 1-5) and is movably sleeves in said hollow foot post (see Fig. 1-5), said clamping member has a foot buckle (118, Fig. 5) (see Fig. 1), said clamping member is rotated so that said clamping member is spirally fall down until that said foot buckle forms a clamping state with said frame (see progression from Fig. 1 to Fig. 3).
Re. Cl. 6, Ivey discloses: said frame is provided with at least one fixing member (122 associated with another of the 116s, Fig. 1-3) and at least one hollow mounting column (see Fig. 1-5, where 122 extends upward into), said fixing member is installed at said hollow mounting column (see Fig. 1-5).
Re. Cl. 7, Ivey discloses: said fixing member includes a knob rod (see 122, Fig. 1-7) with opposited two ends (top end with 702 and bottom end with 126 Fig. 1-7) and said fixing block (1108, Fig. 11), one end of said knob rod is provided with a knob at its one end (see 126, Fig. 9b), said knob rod is provided with a clamping part (1114, Fig. 11) at its other end (see Fig. 11), said knob rod is inserted into said hollow mounting column (see Fig. 1-7), said clamping part is exposed (see Fig. 11 for example) and the fixing block is connected to said knob rod through said clamping part (see Fig. 11, 1108 connects to 122 via 1114).
Re. Cl. 8, Ivey discloses: said hollow mounting column is provided with a limiting slot at its bottom (144, Fig. 1), said knob is provided with a limit convex block matching said limit slot (see 126, Fig. 1, matching with 144 as discussed in Paragraph 0039, Lines 14-16).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the specific limitations of “said loop partially extends towards its loop center at its inner wall to form a first connecting column, said first connecting column vertically extends to form a knob block, said first connecting column passes through said spiral lifting chute and said knob block is placed in said hollow foot post” are not anticipated or made obvious by the prior art of record in the Examiner’s position.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brousseau US 10848844, Hart US 2018/0058629, Ivey US 2014/0305734, Mai US 2020/0049308, Tchilinguirian US 6588543, and Yang US 9479852 disclose other known fixing devices which are presented for Applicant’s consideration as being applicable to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632